            Case 2:20-cv-00123-cr-jmc Document 7 Filed 01/12/21 Page 1 of 3


                                                                              c)ih\'.fr ;, :                  L   cu~n
                                                                                                                     T
                                                                                      ;/   ,   "- ~- ~....:
                            UNITED STATES DISTRICT COURT
                                      FOR THE                                2021 JAN I 2 PM 4: 22
                                DISTRICT OF VERMONT

TROY DANIEL ALEXANDER,                                      )
                                                            )
               Plaintiff,                                   )
                                                            )
       V.                                                   )      Case No. 2:20-cv-123
                                                            )
VERMONT DEPARTMENT OF CORRECTIONS,                          )
                                                            )
               Defendant.                                   )

                        OPINION AND ORDER
    ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION,
     DISMISSING PLAINTIFF'S COMPLAINT, AND GRANTING PLAINTIFF
            LEAVE TO FILE A SECOND AMENDED COMPLAINT
                                         (Docs. 3 & 4)
       This matter came before the court for a review of the Magistrate Judge's
September 14, 2020 Report and Recommendation ("R & R") (Doc. 3), in which he
recommended the court dismiss the Complaint (Doc. 4) 1 filed by self-represented
Plaintiff Troy Daniel Alexander against Defendant Vermont Department of Corrections
("DOC") pursuant to 42 U.S.C. § 1983. The Magistrate Judge construed the claims as
alleging that DOC violated Plaintiffs Eighth Amendment right to be free from cruel and
unusual punishment. As the Magistrate Judge pointed out, although Plaintiff may be able
to assert his claims in state court, the Eleventh Amendment bars his claims in this case
against DOC. The court has not yet addressed whether Plaintiffs Amended Complaint is
also barred by sovereign immunity.
       The Magistrate Judge further recommended that the court grant Plaintiff leave to
file an Amended Complaint. On October 7, 2020, Plaintiff filed an Amended Complaint



1
 In his initial Complaint and Amended Complaint, Plaintiff alleges three correctional officers at
Northern State Correctional Facility in Newport, Vermont entered his cell, threw him to the
ground, and punched and kicked him, causing a tom bicep muscle, three bruised ribs, and a
chipped tooth. He seeks monetary damages for his pain and suffering.
           Case 2:20-cv-00123-cr-jmc Document 7 Filed 01/12/21 Page 2 of 3




in which he named three individuals as Defendants. He did not reallege claims against
DOC. Plaintiff has not filed an objection to the R & R, and the time period to do so has
expired.
       A district judge must make a de novo determination of those portions of a
magistrate judge's report and recommendation to which an objection is made. Fed. R.
Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(l); Cullen v. United States, 194 F.3d 401, 405 (2d
Cir. 1999). The district judge may "accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b )(l);
accord Cullen, 194 F.3d at 405. A district judge, however, is not required to review the
factual or legal conclusions of the magistrate judge as to those portions of a report and
recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150
(1985).
       In his five-page R & R, the Magistrate Judge carefully reviewed the factual
allegations, potential causes of action, and request for relief and correctly determined that
Plaintiffs Complaint against the DOC is barred by Eleventh Amendment sovereign
immunity, which Vermont has not waived. 12 V.S.A. § 560l(g) ("Nothing in this chapter
waives the rights of the State under the Eleventh Amendment of the U.S. Constitution.").
As a result, Plaintiff may not sue the State of Vermont or its employees acting in their
official capacity for monetary damages in federal court. See Pennhurst State Sch. &
Hosp. v. Halderman, 465 U.S. 89, 100 (1984) ("It is clear[] ... that in the absence of
consent a suit in which the State or one of its agencies or departments is named as the
defendant is proscribed by the Eleventh Amendment."). No party has raised an objection
to that conclusion. The court therefore adopts the R & R in its entirety.
                                  LEAVE TO AMEND
       The Second Circuit has stated that a "pro se complaint should not be dismissed
without the Court granting leave to amend at least once when a liberal reading of the
complaint gives any indication that a valid claim might be stated." Nielsen v. Rabin,
746 F.3d 58, 62 (2d Cir. 2014) (quoting Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir.

                                              2
          Case 2:20-cv-00123-cr-jmc Document 7 Filed 01/12/21 Page 3 of 3




2010)); see also Fed. R. Civ. P. 15(a)(2) (providing that "[t]he court should freely give
leave [to amend the pleading] whenjustice so requires"). Because Plaintiff filed an
Amended Complaint before the court adopted the pending R & R, the court grants him
leave to file a Second Amended Complaint within thirty (30) days from the date of this
Opinion and Order.
       If Plaintiff chooses to file a Second Amended Complaint, he must comply with the
Federal Rules of Civil Procedure including stating the factual and legal bases for his
causes of action. See Fed. R. Civ. P. 8(a) (listing required contents of a pleading that
states a claim for relief). In his Second Amended Complaint, Plaintiff must allege all
claims and name all defendants that Plaintiff intends to include, as the Second Amended
Complaint will take the place of the initial Complaint and the Amended Complaint in all
respects. Plaintiff's claims must be short and plain and set forth in separately numbered
paragraphs. See Fed. R. Civ. P. l0(b). For further reference, Plaintiff may consult the
court's Representing Yourself as a Pro Se Litigant Guide, available at
https://www.vtd.uscourts.gov/sites/vtd/files/ProSeGuidel 13015.pdf, or contact the
District of Vermont Clerk's office for a self-represented party's informational pamphlet.
                                      CONCLUSION
       For the foregoing reasons, the court hereby ADOPTS the Magistrate Judge's
R & R (Doc. 3) as the court's Opinion and Order and DISMISSES Plaintiff's Complaint.
(Doc. 4.) Plaintiff is GRANTED leave to file a Second Amended Complaint within thirty
(30) days of the date of this Opinion and Order.
SO ORDERED.
       Dated at Burlington, in the District of Vermont, this   fl ~y of January, 2021.

                                                      ~~
                                                   Christina Reiss, District Judge
                                                   United States District Court




                                              3
